                                                                                  Case 2:20-cv-01239-GMN-EJY Document 23 Filed 11/23/20 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                                  UNITED STATES DISTRICT COURT

                                                                              8                                         DISTRICT OF NEVADA

                                                                              9   FERNANDA N. ANDRADE, an individual;                       Case No.: 2:20-cv-01239-GMN-EJY
                                                                             10                                        Plaintiff,
                                                                             11
Law Office of Kevin L. Hernandez




                                                                                        v.
                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   LOANPAL, LLC, a foreign limited-liability                        STIPULATION AND ORDER OF
                                                                                  company; EQUIFAX INFORMATION
                                           Las Vegas, Nevada 89123




                                                                                                                                                    DISMISSAL OF DEFENDANT
                                                                             14   SERVICES, LLC, a foreign limited-liability                      LOANPAL, LLC WITH PREJUDICE
                                                                                  company; EXPERIAN INFORMATION
                                                                             15   SOLUTIONS, INC., a foreign corporation;
                                                                                  TRANS UNION LLC, a foreign limited-liability
                                                                             16   company;
                                                                             17                                       Defendants.
                                                                             18

                                                                             19              Plaintiff, Fernanda N. Andrade (“Plaintiff”), and Defendant, Loanpal, LLC (“Loanpal”)

                                                                             20   (the “Parties”) have resolved all claims, disputes, and differences between the Parties.

                                                                             21              Therefore, the Parties, by and through their respective attorneys of record, and subject to

                                                                             22   the Court’s approval, respectfully request dismissal of the above-captioned matter with prejudice

                                                                             23   ///

                                                                             24   ///

                                                                             25   ///

                                                                             26   ///

                                                                             27   ///

                                                                             28   ///


                                                                                                                                    Page 1 of 2
                                                                                  Case 2:20-cv-01239-GMN-EJY Document 23 Filed 11/23/20 Page 2 of 2



                                                                              1   under FRCP 41(a) as to Loanpal, with Plaintiff and Loanpal bearing their own attorneys’ fees and

                                                                              2   costs incurred in this action.

                                                                              3   Respectfully Submitted.

                                                                              4
                                                                                   Dated: November 23, 2020                       Dated: November 23, 2020
                                                                              5
                                                                                   LAW OFFICE OF                                  ROPERS MAJESKI PC
                                                                              6    KEVIN L. HERNANDEZ
                                                                                                                                  /s/ Timothy J. Lepore
                                                                              7    /s/ Kevin L. Hernandez                         Timothy J. Lepore, Esq.
                                                                                   Kevin L. Hernandez, Esq.                       Nevada Bar No. 13908
                                                                              8    Nevada Bar No. 12594                           3753 Howard Hughes Parkway, Suite 200
                                                                                   8872 S. Eastern Avenue, Suite 270              Las Vegas, NV 89169
                                                                              9    Las Vegas, Nevada 89123                        timothy.lepore@ropers.com
                                                                                   kevin@kevinhernandezlaw.com                    Attorney for Defendant Loanpal, LLC
                                                                             10    Attorney for Plaintiff
                                                                                                                                  Dated: November 23, 2020
                                                                             11    Dated: November 23, 2020
Law Office of Kevin L. Hernandez




                                                                                                                                  QUILLING SELANDER LOWNDS
                                                                             12    NAYLOR & BRASTER                               WINSLET & MOSER, P.C.
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13    /s/ Andrew J. Sharples                         /s/ Jennifer Bergh
                                           Las Vegas, Nevada 89123




                                                                                   Jennifer L. Braster, Esq.                      Jennifer Bergh, Esq.
                                                                             14    Nevada Bar No. 9982                            Nevada Bar No. 14480
                                                                                   Andrew J. Sharples, Esq.                       2001 Bryan Street, Suite 1800
                                                                             15    Nevada Bar No. 12866                           Dallas, TX 75201
                                                                                   1050 Indigo Drive, Suite 200                   jbergh@qslwm.com
                                                                             16    Las Vegas, NV 89145                            etijerina@qslwm.com
                                                                                   jbraster@nblawnv.com                           Attorney for Defendant Trans Union LLC
                                                                             17    asharples@nblawnv.com
                                                                                   areams@nblawnv.com
                                                                             18    Attorneys for Defendant Experian
                                                                                   Information Solutions, Inc.
                                                                             19

                                                                             20

                                                                             21

                                                                             22                                                   IT IS SO ORDERED.

                                                                             23                                                               23 day of November, 2020
                                                                                                                                  Dated this ____
                                                                             24

                                                                             25
                                                                                                                                  ___________________________
                                                                             26                                                   Gloria M. Navarro, District Judge
                                                                                                                                  UNITED STATES DISTRICT COURT
                                                                             27

                                                                             28

                                                                                                                            Page 2 of 2
